UNPUBLISHED

UNITED STATES COURT OF APPEALS
                FOR THE FOURTH CIRCUIT


UNITED STATES OF AMERICA,              
                 Plaintiff-Appellee,
                 v.                                No. 00-4427
THOMAS CHRISTOPHER RIGGLE,
              Defendant-Appellant.
                                       
           Appeal from the United States District Court
       for the Northern District of West Virginia, at Elkins.
            Robert Earl Maxwell, Senior District Judge.
                           (CR-99-4-2)

                      Submitted: October 26, 2000

                      Decided: November 6, 2000

    Before WIDENER, MICHAEL, and KING, Circuit Judges.



Affirmed by unpublished per curiam opinion.


                              COUNSEL

James R. Fox, JORY & SMITH, L.C., Elkins, West Virginia, for
Appellant. Melvin W. Kahle, Jr., United States Attorney, Sherry L.
Muncy, Assistant United States Attorney, Elkins, West Virginia, for
Appellee.



Unpublished opinions are not binding precedent in this circuit. See
Local Rule 36(c).
2                      UNITED STATES v. RIGGLE

                              OPINION

PER CURIAM:

   Thomas Christopher Riggle pled guilty to distribution of 3.04
grams of methamphetamine in violation of 21 U.S.C.A. § 841(a)
(West 1999), and was sentenced to a term of thirty months imprison-
ment and three years supervised release under § 841(b)(1)(C). On
appeal, Riggle contends that the district court clearly erred in denying
him a minor role adjustment. See U.S. Sentencing Guidelines Manual
§ 3B1.2 (1998). He also contests the district court’s determination that
he obstructed justice by participating in threats against his sister just
before her testimony to the grand jury. See USSG § 3C1.1. We affirm.

   Riggle sold methamphetamine for co-defendant Jamie Allen Hoo-
ver, a long-time friend. Riggle stipulated in his plea agreement that
his relevant conduct was no more than twenty to thirty grams of
methamphetamine. In response to Riggle’s objection that he had a
minor role in the offense, the probation officer indicated that a minor
adjustment would be warranted if Riggle’s relevant conduct were
found to be greater than the amount stipulated to in the plea agree-
ment, but not otherwise. The district court determined that Riggle was
not substantially less culpable than Hoover in light of the fact that he
sold methamphetamine for Hoover. We cannot say that the district
court clearly erred in so finding. See United States v. Love, 134 F.3d
595, 606 (4th Cir. 1998) (standard of review).

   Nor do we find clear error in the adjustment for obstruction of jus-
tice. Shortly before Riggle’s sister Jennifer was scheduled to testify
before the grand jury, Hoover and Riggle followed her car for several
miles. When she stopped her car, and asked them what they wanted,
Hoover displayed a gun and told her not to testify. Although Riggle
told Hoover to stay calm, he also asked his sister not to testify. Jenni-
fer Riggle testified at sentencing that this event frightened her, even
though she did not believe Riggle would hurt her. An adjustment may
be made under § 3C1.1 for "threatening, intimidating, or otherwise
unlawfully influencing . . . a witness, directly or indirectly, or
attempting to do so." The adjustment was warranted in this case.

  We therefore affirm the sentence. We dispense with oral argument
because the facts and legal contentions are adequately presented in the
                      UNITED STATES v. RIGGLE                     3

materials before the court and argument would not aid the decisional
process.

                                                        AFFIRMED